 1 Thomas P. Mazzucco - 139758
       TMazzucco@mpbf.com
 2 Patrick J. Wingfield - 265140
       PWingfield@mpbf.com
 3 MURPHY, PEARSON, BRADLEY & FEENEY
   88 Kearny Street, 10th Floor
 4 San Francisco, CA 94108-5530
   Telephone:     (415) 788-1900
 5 Facsimile:     (415) 393-8087

 6 Attorneys for Claimant
   NORTHERN CALIFORNIA MORTGAGE FUND XII, LLC
 7

 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                EASTERN DISTRICT OF CALIFORNIA

12 UNITED STATES OF AMERICA,                              Case No.: 2:18-cv-00825-KJM-CKD

13             Plaintiff,                                 STIPULATION AND WITHDRAWAL
                                                          OF VERIFIED CLAIM AND ANSWER
14 v.                                                     OF NON-PARTY CLAIMANT
                                                          NORTHERN CALIFORNIA
15 REAL PROPERTY LOCATED AT 8744                          MORTGAGE FUND XII, LLC TO
   VYTINA DRIVE, ELK GROVE,                               VERIFIED COMPLAINT FOR
16 CALIFORNIA, SACRAMENTO COUNTY,                         FORFEITURE IN REM
   APN: 115-1460-028-0000,
17                                                        Action Filed: April 6, 2018
   REAL PROPERTY LOCATED AT 6439                          Assigned To: Hon. Kimberly J. Mueller
18 VALLEY HI DRIVE, SACRAMENTO,                           Referred To: Hon. Carolyn K. Delaney
   CALIFORNIA, SACRAMENTO COUNTY,                         Trial Date: None Set
19 APN: 117-0032-004-0000,

20 REAL PROPERTY LOCATED AT 8613
   ORISON COURT, ELK GROVE,
21 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 121-0900-024-0000,
22
   REAL PROPERTY LOCATED AT 4630
23 COUNTRY SCENE WAY, SACRAMENTO,
   CALIFORNIA, SACRAMENTO COUNTY,
24 APN: 117-0550-004-0000,

25 REAL PROPERTY LOCATED AT 8139
   VALLEY GREEN DRIVE, SACRAMENTO,
26 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 117-0280-013-0000,
27
   REAL PROPERTY LOCATED AT 3975
28 DEER CROSS WAY, SACRAMENTO,
                                                   -1-
     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY               Case No.:
     NORTHERN CALIFORNIA MORTGAGE FUND XII, LLC.                                  2:18-cv-00825-KJM-CKD
 1 CALIFORNIA, SACRAMENTO COUNTY,
   APN: 119-0291-016-0000,
 2
   REAL PROPERTY LOCATED AT 4713
 3 LAGUNA WEST WAY, ELK GROVE,
   CALIFORNIA, SACRAMENTO COUNTY,
 4 APN: 119-0830-041-0000,

 5                  Defendants.

 6          IT IS HEREBY STIPULATED by and between the United States, and NORTHERN CALIFORNIA

 7 MORTGAGE FUND XII, LLC, A DELAWARE LIMITED LIABILITY COMPANY (“Claimant”) as follows:

 8          1.      The defendant property subject to this stipulation is as follows (“Defendant Property”):

 9 Real property located at 4713 Laguna West Way, Elk Grove, California 95758, APN: 119-0830-041-

10 0000, including all appurtenances and improvements thereto.

11          2.      On April 6, 2018, the United States of America filed a Verified Complaint for Forfeiture

12 In Rem [Docket No. 1] (“Complaint”) alleging that the Defendant Property, including any right, title and

13 interest in the whole of any lot or tract of land and any appurtenances or improvements thereon, and

14 proceeds traceable thereof, is subject to forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6)

15 and 21 U.S.C. § 881(a)(7) because it was used and intended to be used to commit or facilitate a violation

16 of 21 U.S.C. §§ 841 et. seq.

17          3.      At the time the Complaint was filed, the record owner of the Defendant Property was

18 ZUN JIN CHEN (“CHEN”).

19          4.      On June 4, 2018, Claimant filed a claim in this action alleging a lienholder interest in the

20 Defendant Property [Docket No. 9].

21          5.      On June 25, 2018, Claimant filed an Answer in this action [Docket No. 15].

22          6.      On or about January 9, 2019, the Defendant Property was sold.

23          7.      Notwithstanding the foregoing, Claimant hereby withdraws its claim and Answer filed in

24 the above-captioned case with respect to the Defendant Property.

25          8.      To the extent required under the Federal Rules of Civil Procedure, Rule 41(a), the United

26 States of America agrees to dismiss with prejudice Claimant in the above-captioned case pursuant to the

27 Federal Rules of Civil Procedure, Rule 41(a). Defendant Property is the in rem defendant.

28          9.      Claimant is hereby removed from the Service List for the above captioned case.
                                                    -2-
     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY                     Case No.:
     NORTHERN CALIFORNIA MORTGAGE FUND XII, LLC.                                        2:18-cv-00825-KJM-CKD
 1         10.     Each party hereto is to bear his, her, and its own costs.

 2

 3 Dated: September 17, 2019
                                               MURPHY, PEARSON, BRADLEY & FEENEY
 4

 5
                                               By /s/ Patrick J. Wingfield
 6                                                Thomas P. Mazzucco
                                                  Patrick J. Wingfield
 7                                                Kavin A. Williams
                                                  Attorneys for Claimant
 8                                                NORTHERN CALIFORNIA MORTGAGE FUND
                                                  XII
 9

10
     Dated: September 17, 2019                     MCGREGOR W. SCOTT
11                                                 United States Attorney
12                                                 By:    /s/ Kevin C. Khasigian__________________
                                                          KEVIN C. KHASIGIAN
13                                                        Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -3-
     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY                Case No.:
     NORTHERN CALIFORNIA MORTGAGE FUND XII, LLC.                                   2:18-cv-00825-KJM-CKD
 1                                                       ORDER

 2         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

 3         1.      The Stipulation is hereby APPROVED.

 4         2.      Claimant’s claim filed in the above-captioned case on June 4, 2018 and answer filed on

 5 June 25, 2018 as to the Defendant Property are hereby deemed withdrawn.

 6         3.      Pursuant to F.R.C.P. 41(a), Claimant NORTHERN CALIFORNIA MORTGAGE FUND XII,

 7 LLC, A DELAWARE LIMITED LIABILITY COMPANY is hereby dismissed from this action with prejudice.

 8

 9         IT IS SO ORDERED.

10 Dated: September 23, 2019.

11

12
                                                           UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -4-
     STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM AND ANSWER OF NON-PARTY               Case No.:
     NORTHERN CALIFORNIA MORTGAGE FUND XII, LLC.                                  2:18-cv-00825-KJM-CKD
